02-11-508-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-508-CR
 



Brittany Aiken


 


APPELLANT
 




V.
 




The State of Texas


 


STATE



 
------------
 
FROM THE 367TH
District Court OF DENTON COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
----------
          We
have considered appellant’s “Motion To Dismiss Appeal.”  Although appellant has
not signed the motion in compliance with rule 42.2(a) of the rules of appellate
procedure, appellant indicated in writing in a letter received in this court on
April 12, 2012, that she no longer wishes to pursue her appeal. See Tex.
R. App. P. 42.2(a).  We suspend rule 42.2(a)’s requirement that appellant sign
the motion to dismiss the appeal.  Id.; see Tex. R. App. P. 2. 
No decision of this court having been delivered before we received this motion,
we grant the motion and dismiss the appeal.  See Tex. R. App. P.
43.2(f).
 
                                                                              PER
CURIAM
PANEL:  MEIER, J.; LIVINGSTON, C.J.; and
GABRIEL, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
April 26, 2012




[1]See
Tex. R. App. P. 47.4.